Citation Nr: 0800325	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-27 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, 
status post renal transplant. 

2.  Entitlement to service connection for a liver disorder, 
status post liver transplant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 




INTRODUCTION

The veteran retired from active duty in August 1993.  He 
served more than 20 years.  

This appeal arises from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran's kidney disorder, status post renal 
transplant, did not manifest during service and is not 
related to a disease or injury in service. 

2.  The veteran's liver disorder, status post liver 
transplant, did not manifest during service and is not 
related to a disease or injury in service. 


CONCLUSIONS OF LAW

1.  A kidney disorder, status post renal transplant was not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2007). 

2.  A liver disorder, status post liver transplant was not 
incurred in or aggravated by active service, nor may it be so 
presumed. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a kidney disorder, 
status post renal (kidney) transplant, and a liver disorder, 
status post liver transplant; which he attributes to 
occupational exposure to asbestos, smoke from oil fires 
during the Gulf War, lead-based paint, and other chemicals 
during service.   

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a 
statutory (and regulatory) duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice should be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the appellant was provided compliant notice in 
a letter dated May 2006. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
available service medical and personnel records, as well as 
VA outpatient treatment records.  The appellant has submitted 
medical treatment records from his private physicians, lay 
statement, and medical treatise information.  The appellant 
declined the opportunity to set forth his contentions before 
a Veterans Law Judge during a personal hearing.  The 
appellant was furnished a VA medical examination in November 
2005.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, the 
veteran's in-service occupational exposure record, private 
and VA outpatient treatment records, lay statements, medical 
treatise evidence submitted by the veteran, and a VA 
compensation and pension examination report.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

Entitlement to Service Connection 

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There are some disabilities, including cirrhosis of the 
liver, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

A review of the veteran's service medical records fails to 
reflect liver or kidney disease.  On the occasions where 
urinalysis was performed, no abnormalities were noted.  The 
veteran's dental treatment records document his repeated 
denials of a history of liver or kidney disease.  There is no 
evidence that the veteran complained of or sought treatment 
for symptoms during service which were subsequently diagnosed 
as either liver or kidney disease.  

The veteran underwent a VA genitourinary examination in 
November 2005.  After performing an examination and reviewing 
the claims file, the examiner noted that the veteran was 
status post renal transplant due to IgA nephropathy and 
status post liver transplant due to cirrhosis secondary to 
alpha-1 antitrypsin deficiency.  The examiner noted that the 
veteran's alpha-1 antitrypsin deficiency and IgA nephropathy 
were initially diagnosed in March 2003.  The veteran was 
hospitalized with end-stage liver and kidney disease in 
January 2004, at which time liver and kidney transplant 
surgeries were performed.  

The veteran reported that he was exposed to asbestos on 
several occasions in service, both as a fire-fighter and 
while replacing asbestos tiles in hangar bays.  In addition, 
he stated that he was exposed to smoke from petroleum fires 
during the Gulf War, as well as fuel spills.  The veteran 
also attributed his liver and kidney disorders to lead paint 
exposure, and repeated contact with solvents, bleaches, and 
cleaning materials.  

The examiner concluded the veteran's alpha-1 antitrypsin 
deficiency was not related to his asbestos and chemical 
exposures in service.  After consulting with a nephrologist, 
the examiner noted that alpha-1 antitrypsin deficiency is a 
congenital disorder which leads to cirrhosis of the liver.  
The examiner noted that a liver biopsy performed in 2003 
indicated that the veteran's cirrhosis was "totally 
characteristic of alpha-1 antitrypsin disease," and further, 
that no additional histological findings suggested ongoing 
chemical injury.  The examiner also relied upon medical 
literature which noted that alpha-1 antitrypsin deficiency 
often manifested with advancing age.  The examiner also cited 
medical literature which suggested that male gender and 
obesity may be risk factors for progression to advanced liver 
disease in adulthood among patients with severe alpha-1 
antitrypsin deficiency.  

In addition, the examiner concluded that it is possible that 
the veteran's renal disease is a consequence of his liver 
disease.  The examiner noted that numerous case reports have 
described individuals with alpha-1 antitrypsin deficiency and 
glomerulonephritis.  The examiner also consulted with a 
nephrologist who was unaware of any connection between the 
veteran's IgA nephropathy and the type of chemical exposures 
he reported in his medical history.  

In this case, there is no dispute that the veteran has 
residual liver and kidney disabilities, status post renal and 
liver transplant surgeries performed in January 2004.  The 
question is whether these disabilities are related to service 
in any way.

In this regard, the first complaints of liver and kidney 
disorders did not occur until November 2002, nearly ten years 
after the veteran's discharge from active duty service.  No 
abnormalities were noted at separation from service in 
February 1993, and further, no evidence of liver or kidney 
pathology was noted during a VA general medical examination 
performed in June 1995.  Despite competent medical evidence 
of current disabilities, direct service connection, based 
upon incurrence during active service, is not warranted.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The lengthy period 
without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim. Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, other than the veteran's contentions, there is no 
evidence tending to show that his liver and kidney 
disabilities were incurred during the course of active 
service.  Generally, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education. Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
the veteran is not shown to have the requisite medical 
expertise, his contention in this regard cannot be accorded 
probative value.  

The only medical opinion of record which bears directly upon 
the issue of the etiology of the veteran's claimed 
disabilities, the November 2005 VA examiner's opinion, is 
against the claim.  Thus, no connection to service is shown 
by the medical evidence of record. 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

The veteran has also submitted medical treatise information 
gathered from researching his liver and kidney disorders on 
the Internet.  The Board notes that medical treatise evidence 
can provide important support when combined with an opinion 
of a medical professional, however, the evidence submitted by 
the veteran does not substantiate his claim.  In this regard, 
the veteran has submitted an article on the topic of alpha-1 
antitrypsin deficiency which states his condition is 
hereditary.  The veteran has also submitted evidence 
regarding IgA nephropathy which states the condition has no 
known cause, although it has been noted to run in families.  
Neither article suggests a relationship between the veteran's 
claimed disabilities and the occupational exposure noted in 
service.  The Board concludes that this information is 
insufficient to establish the required medical nexus.  In 
addition, since cirrhosis of the liver did not manifest 
within one year from the date of separation from active 
service, it cannot be presumed under law to have had its 
incurrence during service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In sum, no competent evidence of a connection between the 
veteran's active service and his currently diagnosed 
disabilities has been shown and none of the available legal 
presumptions are applicable to the facts of this case.  The 
veteran's appeal must therefore be denied.


ORDER

Entitlement to service connection for a kidney disorder, 
status post renal transplant is denied. 

Entitlement to service connection for a liver disorder, 
status post liver transplant is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


